The present session
provides Member States with an opportunity to hold a
serious and substantive review of world affairs and the role
of the United Nations, with particular focus on the
forthcoming twenty-first century. In this respect, I have no
doubt that the deliberations here will be useful in preparing
for the millennium summit and the Millennium Assembly
next year, to which events the Mongolian Government
attaches great importance.
The United Nations is a truly universal organization
comprising large and small, developed and developing
countries. This year its membership reached 188 with the
admission of three new members: I take this opportunity to
convey the warm congratulations of the Mongolian people
to the peoples of Kiribati, Nauru and Tonga on this
auspicious occasion.
It is gratifying to note that our Organization is not
only enlarging its ranks but is also making tangible efforts
to restructure its activities in order to enhance its efficiency
and effectiveness. This is a movement in the right direction.
Further promotion of reforms is in the interests of the entire
international community, especially the small and medium-
sized States. Mongolia consistently supports United Nations
reforms aimed at further strengthening the Organization’s
role in ensuring international peace and security and
promoting disarmament, development, social progress and
the peaceful settlement of conflicts in various parts of the
world.
Increasing globalization and interdependence make it
imperative that the international community should redouble
its cooperative efforts to meet existing and future
challenges and ensure a more secure environment for all
nations. Globalization and interdependence also demonstrate
the growing importance of multilateralism in world affairs
and thus the need to further strengthen and invigorate the
United Nations and other international institutions. As a
result of its reforms, the United Nations should become
more viable and effective, addressing the world’s problems
equitably.
The 1999 report of the Secretary-General on the work
of the Organization (A/54/1) gives, in our view, a clear and
analytical review of United Nations activities, its
achievements and setbacks, and the challenges that lie
ahead; it contains specific proposals on further measures to
improve the Organization’s performance the better to serve
the interests of its Member States. The Mongolian
Government is supportive of the idea advanced by the
Secretary-General in paragraph 61 of his report concerning
the need to shift from a culture of reaction, to a culture of
prevention. It is in this spirit that Mongolia will next
week sign a memorandum of understanding with the
United Nations on standby agreements whereby it would
pledge to participate in future United Nations operations
by contributing staff officers, military observers and
medical officers.
Mongolia is consistently pursuing its all-embracing
democratic reforms and its transition to a market
economy. Neither is easy. However, the Government and
the people of Mongolia are strongly committed to the
choice they made 10 years ago. From this rostrum, I
would like to reaffirm that the democratic process in
Mongolia is irreversible and that Mongolia’s foreign
policy will remain constant. My Government greatly
appreciates the support and assistance given Mongolia by
the international community of donor countries and
international organizations. That support and assistance
continue to be an important factor in our reform and
development efforts.
The major thrust of Mongolia’s development strategy
is to accelerate economic growth by further advancing
macroeconomic stabilization and development of a
private-sector-led economy. Mongolia is giving high
priority to creating an economic system that is flexible,
open, allows a free flow of foreign capital, ensures a
competitive environment and is underpinned by stable
government policies and a reinvigorated, modern financial
sector that encourages economic growth. In pursuing this
policy, my Government pays particular attention to the
social dimensions of economic reforms, namely poverty
alleviation, unemployment reduction and protection for
the vulnerable strata of the country’s population.
Mongolia’s foreign policy activities aim to create a
favourable external environment for implementing this
development strategy. At the same time, my country is
striving to make its contribution to strengthening
international peace and stability generally as well as
promoting dialogue and cooperation in the Asia-Pacific
region. Active participation in regional affairs —
integration into regional processes coupled with
consolidation of our bilateral ties with the countries of the
region — is one of Mongolia’s foreign policy priorities.
I am pleased to say that this year has been especially
fruitful in this respect.
International developments highlight once again the
fragility of peace and stability in certain areas of the
world and the need for concerted actions and for the
6


increased cooperation of States to prevent the outbreak of
new conflicts, seek viable solutions to the existing disputes
and promote further mutual understanding and trust among
nations.
While noting some positive developments in
international relations, Mongolia is seriously concerned with
the lingering zones of tension, ethnic strife and armed
conflict in Africa, Asia and Europe. It calls on the parties
involved to display restraint and seek peaceful solutions
through political dialogue and negotiations. In this context
Mongolia welcomes the resumption of the peace process in
the Middle East, which in our view should lead to a
comprehensive, just and lasting peace in the region in
compliance with the relevant Security Council resolutions
and the principle of land for peace.
Mongolia also duly appreciates the steps taken by the
Security Council to address the emergency situation in East
Timor and welcomes the cooperative approach of the
Government of Indonesia regarding the establishment of a
multinational force to halt and reverse the escalation of the
human catastrophe there. The people of East Timor have
overwhelmingly expressed themselves in favour of
independence.
My delegation stresses the importance of continuing
the intra-Korean dialogue and the four-party talks for peace
and stability on the Korean peninsula and in the Asia-
Pacific region in general.
We are concerned about the tension in South Asia and
add our voice to that of the international community, which
is calling on India and Pakistan to proceed to political
dialogue and search for a peaceful solution to their dispute.
Peace and stability are essential prerequisites for
promoting economic development and social progress. That
is why arms control and disarmament, particularly nuclear
disarmament, remain at the top of the global agenda.
Efforts to achieve further substantive progress in arms
control and disarmament should be intensified. Agreements
should be honoured and implemented. Nuclear tests, missile
technology developments, concerns over the anti-ballistic
missile treaty — all point to the urgent need for
invigorating our activities in this field. International arms
control efforts need to be comprehensive and include all
aspects of arms and military technology. Strengthening of
the nuclear non-proliferation regime stands out as one of
the top priorities, due not only to the devastating nature of
nuclear weapons and the enormous existing arsenal of them,
but also to the negative effect they have on the
disarmament process in general.
Mongolia fully supports adopting multilateral norms
restraining the development and possession of medium-
range missiles and preventing their proliferation. We
believe that progress on the START track will be helpful
in advancing disarmament negotiations in all areas.
Nuclear disarmament also calls for speedy agreement on
banning fissile materials for nuclear-weapons purposes.
Mongolia continues to attach great importance to
establishing effective international arrangements to assure
non-nuclear-weapon States against the use or threat of use
of nuclear weapons.
My delegation welcomes the outcome of the 1999
sessions of the Disarmament Commission and of the
Preparatory Committee for the year 2000 Review
Conference of the Parties to the Treaty on the Non-
Proliferation of Nuclear Weapons. Mongolia attaches
great importance to the role of the Review Conference in
strengthening the international regime of nuclear non-
proliferation. It also favours the earliest possible
convening of the fourth special session of the General
Assembly devoted to disarmament.
Three years have elapsed since the adoption by the
General Assembly of the Comprehensive Nuclear-Test-
Ban Treaty, which was a landmark event in the field of
nuclear disarmament. Regrettably, this important
international instrument has not yet come into force.
Mongolia wishes to reiterate its call on those States that
have not done so to sign and ratify the Treaty as soon as
possible and thus contribute to the expeditious realization
of its noble objectives. We sincerely hope that the
forthcoming conference of the States that have ratified
this Treaty will be conducive to taking the necessary
measures to this end.
It is our belief that all States, irrespective of their
size and weight, can facilitate the attaining of the overall
goal of nuclear non-proliferation and disarmament. That
is why we believe that the establishment of nuclear-
weapon-free zones in different parts of the world should
be encouraged and supported. For its part, Mongolia is
making efforts in this respect by declaring its territory a
nuclear-weapon-free zone and taking the subsequent steps
necessary to institutionalize its nuclear-weapon-free status.
Last year the General Assembly adopted by
consensus resolution 53/77 D on Mongolia’s international
security and nuclear-weapon-free status. This was a
7


significant and encouraging event for Mongolia, testifying
to the existence of broad international support for our
objectives and efforts. The adoption of the resolution
constitutes an important contribution not only to Mongolia’s
security, but also — given Mongolia’s strategic location —
to regional security. Implementation of the main provisions
of the resolution — in cooperation with other Member
countries, including the five nuclear-weapon States, and the
United Nations — is one of the major objectives of our
foreign policy. The Mongolian Government has recently
circulated a memorandum on this issue as an official United
Nations document, in which it pointed out, inter alia, that
the Mongolian parliament is considering the adoption of
legislation defining its nuclear-weapon-free status.
Recently Mongolia hosted a United Nations regional
disarmament meeting, one of the agenda items of which
was the issue of Mongolia’s international security and
nuclear-weapon-free status. The meeting proved to be
useful in clarifying the pressing security issues, and it
provided an opportunity for the first in-depth analysis and
discussion of Mongolia’s nuclear-weapon-free status in the
light of its external security. We believe that identifying
and defining Mongolia’s nuclear-weapon-free status will
contribute to enhancing predictability, stability and
confidence in north-east Asia.
My Government fully shares the aspirations to ban
anti-personnel landmines and welcomes the entry into force
of the Ottawa Convention. The illicit trafficking in small
arms and light weapons is a matter of growing concern for
the international community. Therefore Mongolia supports
the convening of an international conference to consider
this issue in 2001.
Considering that only comprehensive arms-control and
disarmament measures will be effective in ensuring
international security, we, like many others, stand for
prompt agreement on a new comprehensive and non-
selective agenda for disarmament that will address the
relevant issues in a balanced manner, taking into account,
among other things, the need to prevent the development
and use of new weapons as well as to demilitarize the
global economy by reducing military budgets and shifting
resources towards human-security programmes.
Development issues continue to be the focus of
attention of national Governments and international
organizations and undoubtedly will be a major challenge in
the forthcoming century. Globalization affects all States,
though differently and unevenly. Many developing
countries, particularly the least developed, not only fail to
enjoy the benefits of globalization, but are being further
marginalized. Therefore, the adverse effects of
globalization should be addressed seriously and the
United Nations should be more actively involved in the
issue.
The Asian economic and financial crisis has had
significant socio-economic and security implications for
the countries of the region. Though the situation is
somehow stabilizing and the countries directly hit by the
crisis are showing some signs of recovery, the
international community should draw the necessary
lessons from this crisis and consider ways and means of
preventing such crises in the future.
While appreciating the work done by the United
Nations in the social and economic fields, my delegation
would like to underline the importance of taking further
effective measures to ensure the best utilization of the
existing capacities and comparative advantages of the
Organization. Therefore, it seems appropriate to stress the
necessity of closer interaction and cooperation between
the United Nations, the Bretton Woods institutions, the
World Trade Organization (WTO) and other relevant
international organizations.
The financing of development represents a very
sensitive and pressing issue that requires special attention
on the part of the international community. Mongolia
believes that the high-level intergovernmental meeting on
financing for development to be held in 2001 will be
timely in exploring the various options of promoting
financial stability and development. In this respect,
relieving the debt burden of the highly indebted
developing countries would be a form of contribution to
their development efforts. We also attach great
importance to the South-South summit and the tenth
session of the United Nations Conference on Trade and
Development (UNCTAD X), to be held next year.
Mongolia supports the universality of the World
Trade Organization. The new round of multilateral trade
negotiations should facilitate the integration of the
developing countries into the world economy. The
expansion of international cooperation for development
should place particular emphasis on assisting the most
vulnerable countries, which find themselves more and
more marginalized and insecure. Unfavourable
geographical location serves as a major impediment to the
development efforts of landlocked developing countries.
The problems of this group of States demand the
increased attention and support of the international
8


community. The steps that could ease the hardships of these
countries were recently examined in New York at the
fourth Meeting of Governmental Experts from Landlocked
and Transit Developing Countries and Representatives of
Donor Countries and Financial and Development
Institutions. Its outcome should be endorsed by the General
Assembly.
In North-East Asia, efforts are under way to conclude
a subregional agreement on transit transportation as a
follow-up to the decisions of the 1997 Ulan Bator meeting
on transit transportation. The conclusion of this agreement
will create a legal framework for facilitating transit trade
not only within the subregion, but well beyond it.
Sustainable development, environmental degradation,
illicit drug trafficking, HIV/AIDS, organized crime and
other transboundary problems should be adequately
addressed at the national, regional and global levels. The
“+5” review special sessions of the General Assembly held
or scheduled to be held as follow-ups to the United Nations
summit conferences are important not only for assessing the
work done, but also for giving a fresh impetus to the
implementation of their objectives at all levels.
At the national level, Mongolia, in close partnership
with the United Nations organizations and the non-
governmental organizations, successfully organized the
One-World Conference Series in 1998-1999. The aim of the
six national conferences was to raise awareness at the
grass-roots level of the commitments made at the global
conferences and to ensure their integrated and coordinated
follow-up.
Mongolia is committed to the promotion and
protection of human rights and supports the strengthening
of the existing international instruments in this field. We
believe that the approval at this session of the draft optional
protocol to the Convention on the Elimination of All Forms
of Discrimination against Women would mark an important
contribution to the protection and promotion of human
rights and the dignity of women the world over.
Continued gross violations of human rights make it
imperative to speed up the establishment of the
International Criminal Court. Mongolia highly appreciates
and fully supports the efforts of the international
community in this respect. Likewise, Mongolia joins other
States in condemning terrorist acts that are taking the lives
of an increasing number of innocent people in various parts
of the world and supports every effort of Member States
and of the international community as a whole to fight all
forms of terrorism and strengthen the relevant
international instruments.
This year, the United Nations Decade of
International Law is drawing to a close. The decade has
been instrumental in drawing the international
community's attention to the need for the codification and
progressive development of international law. Today,
international law is regulating many aspects of
international relations. I agree with the Secretary-General
that one of the greatest accomplishments of the twentieth
century is the creation of an international code of human
rights, to which the outgoing Decade has duly
contributed. One of the practical results of the Decade
was the adoption last year, on Mongolia's initiative, by
the General Assembly of a set of principles and
guidelines for international negotiations that could be
useful in conducting negotiations to manage international
relations, to peacefully settle disputes and to create new
international norms of conduct for States.
Fully conscious of the challenges that lie ahead,
mankind still looks forward to the twenty-first century
with great expectations and hope. I believe it is the
earnest hope and keen desire of all the peoples of the
world that the next century be far better in all respects,
more progressive and prosperous, than the outgoing one.
Where there is a will, there will surely be a way to
achieve it. It is up to Member States to make the dream
a reality. As the Secretary-General has underlined in his
report, we can do it.





